On Application for Rehearing
PER CURIAM.
We inadvertently omitted in our decree in favor of M. J. and A. Giambel-luca, plaintiffs in reconvention, interest and costs and, accordingly, our original decree is amended so as to read as follows:
“For the reasons assigned the judgment appealed from is annulled, avoided and reversed insofar as it non-suits the reconventional demand and it is. now ordered that there be judgment herein in favor of the plaintiffs in re-convention, M. J. and A. Giambelluca and against the defendant in reconvention, Dependable Refrigeration, Inc., rescinding the sale and ordering the return of $727.10 paid on account thereof, with interest from judicial demand until paid and for all costs. In all other respects the judgment appealed from is affirmed.”
*151In view of the fact that the judgment is being amended in favor of plaintiffs in re-convention, M. J. and A. Giambelluca, and against the defendant in reconvention, Dependable Refrigeration, Inc., the right to apply for a rehearing is reserved to defendant in reconvention.
Original decree amended. Rehearing refused.